                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

LINDA DIXON                                                                          PLAINTIFF

V.                                                                  NO. 1:19-CV-28-DMB-DAS

ALLSTATE INSURANCE COMPANY
and JOHN DOES 1-10                                                               DEFENDANTS


                                   ORDER CLOSING CASE

       On October 30, 2019, United States Magistrate Judge David A. Sanders conducted a

settlement conference with the parties in this case. The minutes of the conference reflect that the

parties reached a settlement agreement. Doc. #24. Accordingly, this case is CLOSED.

       SO ORDERED, this 18th day of November, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
